DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 10, 17, 21, 25, 26, 30, 31, 33-36, 44 and 45 as well as the addition of claims 54-59.  Currently claims 1-31, 33-37, 39-45 and 54-59 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 2, 4-8, 10-15, 17-19, 21-24, 26, 29, 30, 44, 45, and 49-53 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Buehning (PN 5580581).
With regards to claims 1, 30 and 44, Buehning teaches a melt blown die tip assembly (Abstract) comprising a mounting structure (19) having at least one polymer passageway (24) formed therein configured to receive a polymer flow, a first air passageway and a second air passageway (51 on the left and right side of the mold) which both accommodate an airflow as seen in Figs. 2-4 (col 5 ln 4-14, col 6 ln 45-53).  Buehning teaches an elongated die tip (20) having a polymer flow chamber (45) with at least a first and second opening on opposite ends, a polymer flow tip (58), a first airflow regulation channel (52) and a second airflow regulation channel (53) which each contain an impingement or transition surface (56, 57), a first angled side and a second angled side (26) as seen in Fig. 2-4 (col 5 ln 15-40, col 6 ln 43-65).  The transition surfaces (56, 57) extend at least partially into or across the airflow channels.  Buehning teaches that the polymer flow chamber of the elongated die tip is in fluid communication with at least one polymer flow passageway of the mounting structure at the first opening such that polymer flows from the chamber of the mounting structure into the first opening of the die tip and out the second opening of the passageway in the die tip in order to dispense at least a portion of the polymer flow from the second opening (col 6 ln 46-20, col 7 ln 17-45).  Buehning teaches that the first and second airflow regulation channels of the die tip are configured to receive the first and second 
With regards to claim 2, Buehning teaches an impingement portion (40, 41) that houses the first and second airflow regulation channels (Fig. 3).
With regards to claim 4, Buehning teaches that the impingement portion includes a plurality of fastenable holes (86) for receiving fasteners (82) affixing the first and second airplate to the elongated die tip.
With regards to claim 5, Buehning teaches that the die tip is connected via compressive force of bolts 34, 35 and ribs 22, 23 (Fig. 2, 3, col 5 ln 40-64).
With regards to claim 6, Buehning teaches that the die tip and air plates are removable and are thus interpreted as being a replaceable cartridge (Fig. 2-4).
With regards to claims 7 and 8, Buehning teaches including a breaker plate (69) comprising a plurality of holes (69a) governing flow from the polymer 
With regards to claim 10, Buehning teaches that the first and second air plates are attached to the mounting structure utilizing at least in part a plurality of fastening ribs (32, 33) whose height dimension or vertical dimension is parallel with the longitudinal axis of the polymer flow chamber (Fig. 4).
With regards to claims 11-12, Buehning teaches that the airflow regulation channel is configured to receive a first airflow from the first air passageway of the mounting structure, regulate it via guiding the airflow, and dispense the airflows adjacent the first and second angled sides of the die tip as seen in Fig. 2-4.  With regards to the limitation that the channel is configured to “transfer heat”, this limitation does not appear to be a structural limitation but rather an intended use of the device dependent upon the temperature of the air and the temperature of the die tip.  The device of Buehning is thus interpreted as being capable of performing the intended use.
With regards to claim 13, Buehning teaches that the angle of convergence is defined by the internal angle of the nose piece (58) and is typically between 45-90 degrees (col 8 ln 11-28, corresponding to respective external angles for each side of the flow tip of 67.5 degrees with respect to a horizontal axis when using the explicit 45 degree internal angle of the tip of Buehning).
With regards to claim 14, Buehning teaches that the mounting structure and die tip are unified by being attached to each other (Fig. 4).
With regards to claim 15, Buehning teaches using a setback dimension of 0.1 inches (col 8 ln 35-57, equal to 2.54 mm).
With regards to claim 17, Buehning teaches that the polymer flow passageway of the mounting structure includes an opening width inherently present in a passageway.  The limitation “such that cleaning tools can access internal surfaces of the at least one polymer flow passageway of the mounting structure” is ambiguous as discussed above.  As the passageway of the mounting structure has an opening it is interpreted as being capable of being cleaned.
With regards to claim 18, Buehning teaches that the internal surfaces of the polymer flow passageway of the mounting structure include a tapered top surface (44) (Fig. 4).
With regards to claim 19, Buehning teaches that the outer surfaces of the air plates form a 180 degree angle (Fig. 4).
With regards to claims 21-22, Buehning teaches that the assembly comprises a melt blown beam that is unified with the mounting structure to supply air and polymer  from a height above the die tip such that no other obstacles interfere with the surrounding area of the die tip (Fig. 1).
With regards to claim 23, Buehning teaches no interfering structures in the vicinity of the die tip (Fig. 1).
With regards to claim 24, Buehning teaches a rib structure (breaker plate) that spans the first and second sidewall of the chamber (Fig. 4).
With regards to claim 26, Buehning teaches that the first impingement surface is within the airflow regulation channel (Fig. 4).
With regards to claim 29, Buehning teaches that the air flow distribution along the die is uniform (col 6 ln 52-65).
With regards to claim 45, Buehning teaches a first and second transition surface on opposite sides of the die tip as discussed in the rejection of claim 44 above.
With regards to claim 58, Buehning teaches that the first and second surfaces are substantially flat (Fig. 4).
With regards to claim 59, Buehning teaches that the first transition surface such as (57) is provided as part of the elongated die tip and is located between a top surface of the tip and the first air exit passageway (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehning (PN 5580581) as applied to claim 8 above and further in view of Haynes et al. (PN 6474967).
With regards to claim 9, Buehning teaches the inclusion of a breaker plate assembly in the polymer passage of the device as discussed in the rejection of claim 8 above, but does not teach that the breaker plate includes two stacked breaker plates having one or more screen filters positioned between the stacked plates.
Haynes teaches a breaker plate assembly for melt blowing dies (Abstract, Fig. 1) similar to the device of Buehning.  Haynes teaches that the breaker plate comprises a plurality of breaker plates stacked upon each other with a screen or filter element (72) disposed there between (Fig. 3, col 6 ln 60-67) that can allow for the breaker plates to divide a polymer flow into a large number of streams if desired (col 5 ln 30-43).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the breaker plate of Buehning .


Claim 16, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehning (PN 5580581) as applied to claims 1 and 15 above.
With regards to claim 16, Buehning teaches that the stepback dimension as well as the air gap dimensions are adjustable depending upon the composition of the polymer melt being processed (col 8 ln 35-57) and that the device is intentionally adjustable (col 9 ln 3-col 10 ln 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a ratio of setback to tip-to-tip distances of 0.25-2.5 through routine optimization of the workable ranges and variables taught by Buehning.
With regards to claim 27, Buehning teaches that the elongated die tip has between 10-40 orifices per inch (col 7 ln 35-45).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize 25-40 orifices per inch through routine experimentation of the workable range taught by Buehning.  With regards to the overall width dimension of between 1-5.5 meters, Buehning does not teach a specific limiting width of the elongated die tip; however, barring a showing of unexpected results it would have been obvious to one of ordinary skill to utilize a dimension of 1-5.5 meters as mere changes in 
With regards to claim 28, Buehning teaches using a diameter of 0.01 to 0.025 inches (col 7 ln 35-45, equal to 0.254 to 0.635 mm). 
With regards to claims 54 and 56, Buehning teaches includes an air deflector plate such as element (56,57) in the channel to induce mixing of air (col 6 ln 53-65).  The mere duplication of a part such as by including a plurality of mixing elements where the prior art illustrates only one constitutes a case of prima facie obviousness in the absence of new or unexpected results as discussed in MPEP 2144.04 and as such would have been obvious to one of ordinary skill at the time the invention was effectively filed through mere duplication of parts.

Allowable Subject Matter
Claims 31, 33-37, 39-43, 55 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the prior art does not teach or render obvious the subject matter of amended claims 1, 30 or 44, this argument . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742